BERANEK, Judge,
dissenting:
I respectfully dissent. I believe the trial court employed too stringent a standard in judging the proof of the plaintiff. Plaintiff sued to establish a constructive trust, and the trial court ruled that the standard of proof necessary to establish such a trust was “evidence of such a strong, clear and unequivocal nature so as to remove every doubt as to the existence of the alleged trust from the court’s mind.” Admittedly, there is confusion in the precedents as to the standard of proof necessary in cases of this sort, but I conclude that the standard enunciated by the trial court was entirely inappropriate and resulted in prejudice to the appellant. I would remand for a new *872trial. See Rigot v. Bucci, 245 So.2d 51 (Fla.1979).